             Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 1 of 28




 1                                                          The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT FOR THE
 8
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
11    UNITED STATES OF AMERICA,                      NO. CR18-159RSM
12                            Plaintiff,
                                                     UNITED STATES’ SENTENCING
13                                                   MEMORANDUM
                         v.
14
15
      ANDRII KOLPAKOV,
16
                           Defendant.
17
18
19         The United States of America, by and through undersigned counsel, files this

20 Memorandum in anticipation of the sentencing hearing in this matter. Sentencing is
21 scheduled for June 24, 2021, to be held by videoconference with the defendant’s consent.
22                                         I.   INTRODUCTION
23         Defendant Andrii Kolpakov was a key member of the notorious transnational
24 hacking group commonly referred to as “FIN7.” FIN7 was one of the top cybersecurity
25 threats for companies in the retail, restaurant, and hospitality industries and other such
26 consumer-facing businesses that used point-of-sale (or “POS”) terminals to process
27 payment card transactions. For this reason, cybersecurity experts have described FIN7 as
28
     SENTENCING MEMORANDUM                                                     UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 1
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                 Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 2 of 28




 1 “one of the most prolific financial threat groups of this decade.” 1 The scope of the harm
 2 caused by FIN7 is staggering: FIN7 targeted and attacked hundreds of U.S. businesses,
 3 stole tens of millions of payment cards, and – by some estimates – caused over a billion
 4 dollars of damage.
 5              Defendant Kolpakov appears before the Court after pleading guilty to one count of
 6 conspiracy to commit wire fraud and one count of conspiracy to commit computer
 7 hacking, charged in Counts 1 and 16, respectively. Defendant served as a high-level
 8 hacker and a manager of a hacker team for FIN7. In that capacity, he played a vital role
 9 in breaching the networks of countless companies and compromising millions of payment
10 cards. And, Defendant did so, knowing the illegality and disproportionately immense
11 harm, for over two years until his arrest in June 2019 on charges filed in this district.
12              For the reasons set forth below and in the government’s related filing, the United
13 States joins in the recommendation of the U.S. Probation Office and respectfully
14 recommends that the Court impose a sentence of 84 months. The United States further
15 requests the Court order restitution and forfeiture, as discussed below.
16
                                        II.     FACTUAL BACKGROUND
17 A.           The FIN7 Criminal Enterprise
18              Cybercrime has evolved dramatically in the last decade. 2 What was once the
19 province of lone wolf hackers, became a crowded space filled with financially motivated
20 hacking crews led by charismatic hackers such as Roman Seleznev and David Schrooten,
21 who were sentenced in this district to 27 and 14 years, respectively. At the peak of their
22 exploits, Seleznev and Schrooten were viewed as pioneers in their field, with Seleznev’s
23 crew gaining particular notoriety for selling information for millions of stolen payment
24 cards. In the modern age of cybercrime, these early pioneers have been overtaken by the
25
26
     1
      https://www.fireeye.com/blog/threat-research/2018/08/fin7-pursuing-an-enigmatic-and-evasive-global-criminal-
27   operation.html (last checked 6/16/2021).

28   2
         See generally Jonathan Lusthaus, Industry of Anonymity: Inside the Business of Cybercrime (2018).
         SENTENCING MEMORANDUM                                                                     UNITED STATES ATTORNEY
                                                                                                  700 STEWART STREET, SUITE 5220
         United States v. Kolpakov, CR18-00159RSM - 2
                                                                                                    SEATTLE, WASHINGTON 98101
                                                                                                          (206) 553-7970
                 Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 3 of 28




 1 next wave of cybercriminals who have brought with them lessons learned from the
 2 startup explosion in the business world on how small firms can leverage technology to
 3 operate on a massive scale. As a result, rogue actors and loosely affiliated groups of
 4 hackers have now been surpassed by sophisticated cybercriminal enterprises that rely on
 5 specialization, division of labor, and cyclical malware development to take on the
 6 cybersecurity of major businesses.
 7             No hacking group epitomizes the industrialization of cybercrime better than the
 8 FIN7 criminal enterprise. FIN7 has had over 70 members who were organized into
 9 discrete departments and teams. See Presentence Report (“PSR”), ¶12; Plea Agreement
10 (“PA”), ¶11.b. One department developed a full suite of malware tools, while another
11 department designed and sent phishing emails. Yet another department consisted of
12 teams of hackers who surveilled and exploited victim companies that inadvertently had
13 activated malware in the phishing emails. PSR, ¶12. FIN7 even used common project
14 management software to direct workflow and to coordinate the efforts of its distributed
15 workforce. PSR, ¶¶12, 30. This high level of sophistication and organization allowed
16 FIN7 to continuously update not only its malware tools, but also its cutting-edge attack
17 methodologies, in a manner that made FIN7 an increasingly formidable threat to even the
18 most robust cybersecurity systems. As one cybersecurity company has explained, “FIN7
19 has demonstrated that they are highly adaptable, evading detection mechanisms while
20 impacting a number of large US retail companies over an extended period of time.” 3
21             Since approximately August 2015, FIN7 has leveraged its workforce and its
22 malware tools to relentlessly launch waves of attacks against hundreds of companies.
23 PA, ¶11.b. FIN7’s top-level leadership and managers made sure to extract value from
24 every tool and employee at their disposal. Unable to match the sophistication and sheer
25
26
27   3
       Footprints of FIN7: Pushing New Techniques to Evade Detection, https://www.icebrg.io/blog/old-dog-new-tricks-
28   fin7-pushing-new-techniques-to-evade-detection (last checked 6/16/2021).
         SENTENCING MEMORANDUM                                                                 UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
         United States v. Kolpakov, CR18-00159RSM - 3
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
                 Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 4 of 28




 1 manpower of FIN7, numerous restaurant chains, hotels, casinos, car dealerships, law
 2 firms, and many others, were breached by FIN7’s teams of hackers. PSR, ¶8.
 3
     B.        Combi Security
 4             Not only did FIN7 imitate the practices of the business world, it also masqueraded
 5 as a legitimate company. Almost comically, FIN7 created a fake cybersecurity business
 6 called “Combi Security” to, among other things, recruit and provide low-level members
 7 with plausible deniability regarding their involvement in an international hacking
 8 scheme. PSR, ¶¶9-10. Technologically skilled individuals, such as Defendant Kolpakov,
 9 were initially hired by Combi Security and may claim to believe that they thought they
10 were joining a legitimate company. However, anyone performing any meaningful
11 amount of work for Combi Security would have quickly realized that the company was a
12 sham and actually a cybercriminal enterprise determined to exploit, rather than protect,
13 the cybersecurity of its victims.
14        For a brief period, FIN7 even maintained a public website for Combi Security.
15 PSR, ¶10. The website, which itself exhibited the hallmarks of a sham, stated that the
16 company provided cybersecurity services such as penetration testing: 4
17
18
19
20
21
22
23
24
25
26
27   4
      Further confirming the readily apparent illegitimacy of Combi Security, the website became inactive during the
28   scheme. Moreover, at various points, FIN7 used different sham company names in a similar manner.
         SENTENCING MEMORANDUM                                                                    UNITED STATES ATTORNEY
                                                                                                 700 STEWART STREET, SUITE 5220
         United States v. Kolpakov, CR18-00159RSM - 4
                                                                                                   SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
                 Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 5 of 28




 1 The website also claimed that:
 2         •        Combi Security was “one of the leading international companies in the field of
                    information security”;
 3
 4         •        Combi Security had “a team of top professionals in the field of information
                    security for all kinds of organizations working around the world.”; and
 5
 6         •        Combi Security’s “main mission is to ensure the safety of your activities,
                    minimizing the risk of information technologies. Each call to us for help, we
 7
                    consider very carefully on an individual basis . . .”
 8
     To add insult to injury, Combi Security’s website included a “portfolio” of purported
 9
     clients that had the logos of multiple victim companies. Needless to say, there is no
10
     evidence that Combi Security performed any legitimate work. PA, ¶11.d. And, surely,
11
     none of FIN7’s victims hired Combi Security to “test” their security.
12
13 C.           FIN7’s Attack Methodology
14              FIN7 typically attacked the weakest element of a company’s cybersecurity – the
15 human element. After conducting research on a target company, FIN7 would launch
16 tailored phishing email campaigns against employees of the target company. PSR, ¶16.
                                                                             5


17 Although FIN7 has sent phishing emails to employees in a variety of roles, FIN7 is well-
18 known for targeting customer service representatives with emails that exploit the
19 representatives’ desire to be responsive to their customers.
20              FIN7 used a wide variety of phishing emails, some of better quality than others.
21 For example, FIN7 sent emails to restaurant managers, such as the following, that
                                                                               6


22 complained about getting food poisoning and exploited public health and safety concerns:
23
24
25
26
     5
      See generally Operation Grand Mars: Defending Against Carbanak Cyber Attacks,
27   https://www2.trustwave.com/Operation-Grand-Mars.html (last checked 6/16/2021).

28   6
         Victim information has been blurred or redacted in the examples contained in this memorandum.
         SENTENCING MEMORANDUM                                                                    UNITED STATES ATTORNEY
                                                                                                 700 STEWART STREET, SUITE 5220
         United States v. Kolpakov, CR18-00159RSM - 5
                                                                                                   SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
              Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 6 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
     Other emails enticed the recipient to open an attachment purportedly containing a large
14
     order:
15
16
17
18
19
20
21
22
23
24
                                                     ****
25
26
27
28
      SENTENCING MEMORANDUM                                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      United States v. Kolpakov, CR18-00159RSM - 6
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 7 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
            FIN7 also launched phishing attacks aimed at personnel at victim companies who
16
     had unique access to proprietary and non-public information. PSR, ¶18. For example,
17
     FIN7 targeted employees involved with preparing corporate filings with the United States
18
     Securities and Exchange Commission (“SEC”). Id. These emails used an email address
19
     that spoofed an address associated with the SEC’s electronic filing system and induced
20
     the recipient to open an attachment to the email. The example below was delivered
21
     directly to an in-house corporate counsel of a publicly traded corporation, who was
22
     responsible for the company’s securities filings:
23
24
25
26
27
28
      SENTENCING MEMORANDUM                                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      United States v. Kolpakov, CR18-00159RSM - 7
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 8 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
     Induced by the seemingly legitimate email and the significance of the purported subject,
16
     the attorney unknowingly activated the malware and exposed the business’ network to
17
     FIN7’s hackers.
18
            In many of the attacks, a FIN7 member, or someone hired by FIN7, also called the
19
     recipients of phishing emails and used social engineering techniques to encourage
20
     recipients to first read the emails and then open the email attachments in a manner that
21
     inadvertently activated malware embedded in the attachment. PSR, ¶19. The
22
     attachments to the phishing emails started off as rudimentary (but highly effective)
23
     Microsoft Word documents or Rich Text Format (.rtf) files with embedded malware:
24
25
26
27
28
      SENTENCING MEMORANDUM                                                    UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      United States v. Kolpakov, CR18-00159RSM - 8
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
             Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 9 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12 PSR, ¶17. Over time, the attachments became more and more sophisticated. Among
13 other things, FIN7 improved the graphics in the file and incorporated trustmarks of well-
14 known companies to increase the likelihood that recipients would activate the embedded
15 malware, as exhibited in the examples below:
16
17
18
19
20
21
22
23
24
25
26
27
28
     SENTENCING MEMORANDUM                                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 9
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 10 of 28




 1 FIN7 used multiple malware delivery mechanisms in its phishing attachments including,
 2 but not limited to, weaponized Microsoft Word macros, malicious Object Linking and
 3 Embedding (OLE) objects, malicious visual basic scripts or JavaScript, and malicious
 4 embedded shortcut files (LNK files). 7 PSR ¶17.
 5
     D.        The FIN7 Botnet
 6             Once the initial malware was activated, FIN7 gained a beachhead in the victim’s
 7 network. PSR, ¶20. From this beachhead, FIN7 could deploy additional malware,
 8 conduct reconnaissance, and target systems that contained sensitive financial information.
 9 PA, ¶11.e. FIN7 typically used the Carbanak malware as a “backdoor” that allowed the
10 enterprise to maintain persistent and discrete access to the victim company’s network.
11 PSR, ¶21. The Carbanak malware has robust data-stealing capabilities and even enables
12 hackers to record activity occurring on the desktops of infected computers. In addition to
13 the Carbanak malware, FIN7 had an arsenal of tools it used to maintain its presence in
14 networks and to steal data. Examples of these tools include Cobalt Strike, DRIFTPIN,
15 HALFBAKED, GRIFFON, Bateleur, and Metasploit Pro. PSR, ¶¶22-23.
16     FIN7’s malware connected infected computers to a network of command and
17 control servers located around the world. PSR, ¶¶20-21. FIN7 regularly incorporated
18 compromised computers or “bots” into a “botnet” that could be controlled through
19 custom administrative control panels. PSR, ¶¶21-22. The control panels gave FIN7 the
20 ability to view, edit, and send commands to a particular bot. PSR, ¶22. The panels also
21 provide an effective means for the group to receive data back from the compromised
22 computers. PSR, ¶23. And, most importantly, perhaps, the panels provided a scalable
23
24
25
26   7
       See FIN7 Evolution and the Phishing LNK, https://www.fireeye.com/blog/threat-research/2017/04/fin7-phishing-
     lnk.html (last checked 6/16/2021); Footprints of FIN7: Pushing New Techniques to Evade Detection,
27   https://www.icebrg.io/blog/old-dog-new-tricks-fin7-pushing-new-techniques-to-evade-detection (last checked
     6/16/2021).
28
         SENTENCING MEMORANDUM                                                                 UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
         United States v. Kolpakov, CR18-00159RSM - 10
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 11 of 28




 1 way for the enterprise to not only give new members access to breached computers, but
 2 also to add an unlimited number bots to the botnet.
 3         The custom user interface for the administrative control panel gave FIN7
 4 convenient access and control over individual bots. The panel listed each bot and
 5 provided information, such as the PC name of the bot, domain of the bot, and whether the
 6 bot had antivirus software. When a FIN7 member selected an individual bot, the panel
 7 allowed them to run a variety of commands, such as generating a list of processes running
 8 on the bot, executing programs, and taking a screenshot. The following annotated
 9 screenshot shows a version of the control panel and illustrates the functionality of the
10 panel’s interface:
11
12
13
14
15
16
17
18
19
20
21 In most cases, FIN7 members were tasked with locating and compromising the victims’
22 point-of-sale systems, in order to scrape and steal the financial data of ordinary
23 consumers. According to a study of a sample of just fifteen million payment cards stolen
24 by FIN7, recovered by U.S. authorities, FIN7’s hackers were able to locate and exploit
25 the point-of-sale systems of over 3,600 physical locations across the country. PSR, ¶34.
26
27
28
     SENTENCING MEMORANDUM                                                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 11
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 12 of 28




 1 E.          FIN7’s Victims
 2             Hundreds of victim companies were attacked by FIN7. PA, ¶11.b; PSR, ¶16.
 3 These attacks resulted in the theft of troves of financial information, including the
 4 exfiltration of information for tens of millions of payment card numbers. 8 PA, ¶11.c;
 5 PSR, ¶25. The breaches and the subsequent fraudulent use of the stolen financial
 6 information impacted numerous victims including companies who were breached,
 7 financial institutions, card brands, merchant processers, insurance companies, retail
 8 companies, and individual card holders. PA, ¶11.k; PSR, ¶24.
 9             These victims incurred enormous costs that, according to some estimates,
10 exceeded one billion dollars. 9 The breached companies faced costs associated with
11 remediating the breach, customer notification, lost business, resolving ensuing class
12 action lawsuits, and potentially paying fines to state Attorney Generals and government
13 agencies. 10 PA, ¶11.k; PSR, ¶24. The financial institutions that issued the payment cards
14 faced losses associated with the fraudulent purchases and replacing customers’ cards.
15 Much of those losses were, in turn, passed onto businesses at which the stolen payment
16 card numbers were used to make purchases.
17             FIN7 monetized the stolen financial information in various ways. One central way
18 the enterprise sold payment card information was to advertise the sale of “dumps” of the
19 information on underground vending sites such as Joker’s Stash. PSR, ¶25. The
20 following screenshot shows an advertisement on Joker’s Stash of a dump of four million
21 card numbers stolen by FIN7:
22
23
24   8
       The total number of payment cards that FIN7 stole is not at issue. For the purposes of sentencing, the parties have
     stipulated that Defendant Kolpakov should be held accountable for the theft of 20 million payment cards. PA,
25   ¶12.b.

26   9
      The actual loss number is not at issue. The parties have stipulated that – during Defendant Kolpakov’s
     participation in the criminal enterprise – FIN7 caused over $100 million in losses. PA, ¶11.k.
27   10
       The Ponemon Institute and IBM Security estimate that the average cost of a significant data breach in the United
28   States in 2020 was $8.64 million. See https://www.ibm.com/security/data-breach (last checked 6/16/2021).
         SENTENCING MEMORANDUM                                                                       UNITED STATES ATTORNEY
                                                                                                    700 STEWART STREET, SUITE 5220
         United States v. Kolpakov, CR18-00159RSM - 12
                                                                                                      SEATTLE, WASHINGTON 98101
                                                                                                            (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 13 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12 As shown in the next screenshot, Joker Stash allowed fraudsters to sort through solen
13 payment cards by the type of card stolen (debit or credit), the level of the card (classic or
14 platinum), and the state in which the owner of the card resided:
15
16
17
18
19
20
21
22 Fraudsters who purchased the stolen information would then imprint the information on
23 blank payment cards so they could be used to conduct fraudulent purchases. The location
24 of the legitimate card holder assists fraudsters in avoiding fraud alerts and detection
25 mechanisms designed to notify financial institutions when customer cards are used to
26 make purchases outside of the card holder’s state of residence.
27
28
     SENTENCING MEMORANDUM                                                      UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 13
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 14 of 28




 1 F.      Defendant’s Role as a FIN7 Hacker and Team Leader
 2         From at least April 2016 to his arrest on June 28, 2018, Defendant Kolpakov
 3 served as a high-level hacker, whom FIN7 referred to internally as “pentesters,” and was
 4 directly involved in breaching the networks of numerous prominent U.S. businesses. In
 5 that role, he probed and mapped victims’ networks in search of point-of-sale systems and
 6 customer payment card data. For instance, Defendant substantially participated in the
 7 hack of Jason’s Deli (“Victim-6”), a U.S.-based delicatessen restaurant chain with
 8 hundreds of locations, from which millions of customer records were stolen and
 9 ultimately sold on the dark web. PSR, ¶29.
10         Defendant’s technical acumen allowed him to rise within the enterprise. He was
11 elevated to a managerial role in which he also managed and supervised a small team of
12 hackers tasked with breaching the security of victims’ computer systems. PA, ¶11.g. He
13 was assigned to supervise and train new recruits and apprised his team members of new
14 tools and developments in the FIN7’s phishing campaigns and malware arsenal. PA,
15 ¶11.h. Defendant might be described as a mid-level manager or team leader.
16         During the course of the scheme, Defendant received compensation for his
17 participation in FIN7, which far exceeded comparable legitimate employment available
18 in Ukraine. For the purposes of this sentencing, the parties agree and stipulate that the
19 compensation was approximately $75,000 (USD). By comparison, and highlighting the
20 disproportionate harm caused by hacking, during Defendant’s participation in the
21 malware scheme – FIN7 illegal activity resulted in over $100 million in losses to
22 financial institutions, merchant processers, insurance companies, retail companies, and
23 individual cardholders.
24         While Defendant was working for FIN7, a number of companies, including
25 Jason’s Deli (Victim-6), publicly reported that they had suffered data breaches involving
26 the theft of payment card information that were later attributed to FIN7. Moreover,
27 Defendant Kolpakov and his associates received reports of arrests of other FIN7
28
     SENTENCING MEMORANDUM                                                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 14
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 15 of 28




 1 members, including Fedir Hladyr and Dmytro Fedorov. Defendant nevertheless
 2 continued as part of the criminal enterprise attacking businesses in the United States and
 3 elsewhere.
 4          On about June 28, 2018, Defendant Kolpakov was arrested by Spanish police
 5 while on vacation in Lepe, Spain, based on charges from this federal district. At the time,
 6 he was in possession of electronic devices, including an Asus laptop computer (with hard
 7 drives), storage devices, and a mobile phone, described below, which were used to
 8 facilitate the scheme. For instance, on those devices, Defendant knowingly possessed,
 9 among other things, multiple thousands of payment card numbers and employee
10 credential information stolen from various U.S. victim companies through the
11 aforementioned hacking activity on behalf of the FIN7 hacking group. Upon Defendant’s
12 arrest by Spanish police, Defendant’s travel companion sent a message to another FIN7
13 member also traveling in Spain to advise of the arrest.
14
                III.    PLEA AGREEMENT AND SENTENCING GUIDELINES
15          Defendant Kolpakov was extradited by Spain to the United States, and he made
16 his initial appearance in this federal district on June 3, 2019. He was ordered detained
17 and has remained in custody since his initial arrest.
18
     A.     The Plea Agreement
19
            On November 16, 2020, Defendant Kolpakov entered guilty pleas to one count of
20
     Conspiracy to Commit Wire Fraud (Count 1), in violation of 18 U.S.C. § 1349, and one
21
     count of Conspiracy to Commit Computer Hacking (Count 16) in violation of 18 U.S.C.
22
     § 371. PA, ¶1 (Dkt. #48). The plea agreement includes an extensive statement of facts
23
     setting forth a summary of Defendant Kolpakov’s role as a high-level hacker and
24
     manager of other hackers tasked with breaching the security of victims’ computer
25
     systems. See PA, ¶11.
26
27
28
      SENTENCING MEMORANDUM                                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      United States v. Kolpakov, CR18-00159RSM - 15
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 16 of 28




 1         1.      Dismissal of Remaining Counts
 2         Pursuant to Paragraph 1 of the plea agreement, the United States requests
 3 dismissal of Counts 2-15 and 17-26 of the Indictment at the time of sentencing.
 4         2.      Forfeiture
 5         Defendant stipulated that he received compensation for his participation in FIN7,
 6 which far exceeded comparable legitimate employment in Ukraine. See PA, ¶11.k.
 7 Consistent with that stipulation, Defendant agreed in Paragraph 9 of the plea agreement
 8 to forfeit a sum of money in the estimated amount of proceeds that Defendant obtained as
 9 a result of the offense set forth in Count 1. Defendant further agreed to forfeit his rights
10 and interests in several digital devices seized by law enforcement, which were used to
11 facilitate the commission of the offense, namely:
12                 a.       Asus laptop, model no. X510U (serial no. HANOCX24R525436);
13                 b.       Toshiba 128 GB SSD (serial no. 671510BATMXT);
14                 c.       SATA hard drive (serial no. 87VEC1G9T SWF
15 HDKCB8888E0A01T);
16                 d.       Gold colored Samsung SM J500H Galaxy J5 cell phone (serial no.
17 RV1H40M03WV, IMEI 357950071755024/01 and 35800071755027/0); and
18                 e.       Various SIM cards.
19         On June 10, 2021, the United States filed a Stipulated Motion for Entry of a
20 Preliminary Order of Forfeiture, which requested forfeiture of the above-listed devices
21 and a sum of money in the amount of $75,000. Dkt. #53. The United States respectfully
22 requests that the Court grant the stipulated motion and incorporate the order as part of
23 Defendant’s sentence imposed at the sentencing hearing.
24         3.      Restitution
25         The harm caused by Defendant and his FIN7 co-conspirators is enormous. For the
26 purposes of sentencing, the parties have stipulated that the actual loss to financial
27 institutions, merchant processers, insurance companies, retail companies, and individual
28 cardholders during Defendant’s involvement in the enterprise exceeded $100 million.
     SENTENCING MEMORANDUM                                                     UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 16
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 17 of 28




 1 See PA, ¶11.k. In Paragraph 8 of the plea agreement, Defendant agreed to pay restitution
 2 in the apportioned amount of $2,500,000. Accordingly, the United States requests that
 3 the Court enter a restitution judgment in this amount, apportioned to victims as set forth
 4 in the presentence report (PSR, ¶106), and specify that this obligation shall not be joint
 5 and several with any other FIN7 defendant.
 6         4.      Appellate Wavier
 7         In paragraph 16 of the plea agreement, Defendant waived his appellate rights and
 8 his rights to collateral attack provided that the Court imposes a custodial sentence that is
 9 within or below the Sentencing Guidelines range. Assuming the Court imposes a term of
10 incarceration that is within or below the Sentencing Guidelines range as determined by
11 the Court at the time of sentencing, the United States requests that the Court advise
12 Defendant appropriately regarding his remaining appellate rights, following imposition of
13 sentence.
14 B.      The Presentence Report and the Offense Level Calculation
15         In Paragraph 12 of the plea agreement, the parties stipulated to the following
16 Guidelines calculation:
17              a.      A base offense level of 6, pursuant to USSG § 2B1.1(a)(2).
18                 b.       An offense level enhancement of 30 levels (+30), based on a loss
19 amount of more than $550,000,000, pursuant to USSG § 2B1.1(b)(1)(P). For the
20 purposes of this plea agreement, the parties agree to limit the number of stolen payment
21 cards to 20 million, which represents the approximate number of unique card numbers
22 recovered to date. Pursuant to Application Note 3(F)(i), a $500 loss amount is imputed to
23 each payment card, resulting in a total loss amount, for Guidelines purposes, of $10
24 billion.
25                 c.       An offense level enhancement of 2 levels (+2), because the offense
26 involved more than 10 victims, pursuant to USSG § 2B1.1(b)(2)(A).
27
28
     SENTENCING MEMORANDUM                                                     UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 17
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 18 of 28




 1                 d.       An offense level enhancement of 2 levels (+2), because the offense
 2 involved receiving stolen property, and the defendant was a person in the business of
 3 receiving and selling stolen property, pursuant to USSG § 2B1.1(b)(4).
 4                 e.       An offense level enhancement of 2 levels (+2), because a substantial
 5 part of the fraudulent scheme was committed from outside the United States and because
 6 the offense involved sophisticated means and the defendant intentionally engaged in and
 7 caused the conduct constituting sophisticated means, pursuant to USSG § 2B1.1(b)(10).
 8                 f.       An offense level enhancement of 2 levels (+2), because the offense
 9 involved the trafficking in unauthorized access devices and counterfeit access devices
10 and because the offense involved the possession of more than 5 means of identification
11 that were unlawfully obtained, pursuant to USSG § 2B1.1(b)(11).
12                 g.       An offense level enhancement of 3 levels (+3), because the
13 defendant was a manager (but not an organizer or leader) and the criminal activity
14 involved more than five participants and was extensive, pursuant to USSG § 3B1.1(b).
15                 h.       An offense level reduction for acceptance of responsibility, pursuant
16 to USSG § 3E1.1.
17         The stipulated Guidelines provisions result in a total offense level of 43, the
18 maximum allowable, after crediting Defendant with a three-point reduction (3) for timely
19 acceptance of responsibility. Defendant Kolpakov falls within criminal history
20 category I, as he has no countable criminal convictions.
21         The United States Probation Office prepared a final presentence report on June 10,
22 2021 with a Guidelines calculation that is consistent with the parties’ stipulations. A total
23 offense level of 43, even coupled with a criminal history category I, would result in an
24 advisory sentence of life under the Guidelines. However, in this case, the Guidelines
25 range of imprisonment is the statutory maximum sentence of 25 years, pursuant to USSG
26 § 5G1.1.
27
28
     SENTENCING MEMORANDUM                                                      UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 18
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 19 of 28




 1 C.      Defendant’s Time in Custody
 2         It is the government’s understanding that the Bureau of Prisons will give
 3 Defendant Kolpakov credit for the time he has spent in law enforcement custody since his
 4 initial arrest in Spain on June 28, 2018. PSR, ¶5. At the time of the sentencing hearing
 5 on June 24, 2021, Defendant will have been in law enforcement custody for
 6 approximately 36 months.
 7                         IV.     SENTENCING RECOMMENDATION
 8         The United States joins the Probation Office and recommends a custodial sentence
 9 of 84 months for Defendant Kolpakov --- specifically, 84 months for Count 1 and 60
10 months for Count 16, to be served concurrently. The United States further joins in
11 recommending a three-year term of supervised release and a $2,500,000 restitution
12 obligation. As discussed below, the United States submits that this recommended
13 sentence is sufficient but not greater than necessary, and is justified by a balancing the
14 factors set forth in Title 18, United States Code, Section 3553(a).
15         As the Ninth Circuit and the Supreme Court have explained, the Sentencing
16 Guidelines are “the ‘starting point and the initial benchmark’ . . . and are to be kept in
17 mind throughout the process.” United States v. Carty, 520 F.3d 984, 996 (9th Cir. 2008)
18 (internal citations omitted). Title 18, United States Code, Section 3553(a), sets forth
19 factors for the Court to consider alongside the advisory Guidelines range. The United
20 States submits that the recommended sentence is appropriate particularly in light of “the
21 nature and circumstances of the offense,” “the history and characteristics of the
22 defendant,” and the need for the sentence “to reflect the seriousness of the offense, to
23 promote respect for the law, and to provide just punishment for the offense,” “to afford
24 adequate deterrence to criminal conduct,” and “to avoid unwarranted sentence
25 disparities.” 18 U.S.C. §§ 3553(a)(1), (a)(2), and (a)(6).
26
27
28
     SENTENCING MEMORANDUM                                                     UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 19
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 20 of 28




 1 A.      The Nature and Circumstances of the Offenses
 2         The nature and circumstances of Defendant Kolpakov’s offenses are
 3 unprecedented in this district. Defendant was an active and significant member of one of
 4 the most sophisticated and successful hacking groups in modern times. Under the
 5 advisory Guidelines, Defendant is accountable for a loss amount of $10,000,000,000.
 6 See USSG § 2B1.1(b)(1), Application Note 3(F)(i). No defendant in memory has been
 7 accountable for a larger loss amount in this district.
 8         Although the aggregate loss amount under the Guidelines is astronomical, it does
 9 not adequately convey the actual harm that Defendant and his FIN7 co-conspirators
10 caused to victims around the world. FIN7 was relentless in its repeated attacks against
11 hundreds of companies. As explained in Section II.E, supra, these attacks negatively
12 impacted numerous parties including the companies whose security was breached, the
13 card brands and financial institutions associated with the stolen payment cards, the
14 individual card holders who had their information stolen, and the businesses at which the
15 stolen payment cards were later used to make fraudulent purchasers. Defendant
16 Kolpakov deserves a sentence that recognizes the enormity of the harm he and his cohorts
17 caused to these victims.
18         The scale and sophistication of the FIN7 criminal enterprise is also an aggravating
19 factor. Unlike groups of rogue cybercriminal actors, FIN7 approached hacking with the
20 premeditated discipline and refinement of a multinational business operation, which it
21 essentially was, albeit with an illegal and nefarious business plan. FIN7’s structure
22 assigned discrete aspects of the hacking and monetization processes across members and
23 groups, all subject to a management hierarchy comprised of managers and top-level
24 bosses, who operated like executives. For instance, while certain members continued to
25 develop and improve the phishing email messaging and social engineering techniques,
26 others continued to build upon the enterprise’s suite of malware tools. Others managed
27 the physical infrastructure of the operation, while also providing mentorship and
28
     SENTENCING MEMORANDUM                                                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 20
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 21 of 28




 1 technical training to subordinates. Only a complex and disciplined enterprise like FIN7
 2 could have integrated these diverse roles in a cohesive and scalable manner that allowed
 3 the enterprise to have a devastating worldwide impact.
 4          Defendant Kolpakov substantially contributed to FIN7’s nefarious mission, having
 5 worked for the group for over two years, from roughly April 2016 to June 28, 2018.
 6 Moreover, despite growing news of the significance of FIN7’s hacks and reports of
 7 colleagues’ arrest, Defendant persisted, drawn by the financial rewards and the belief that
 8 those illegal profits far outweighed the risk or severity of punishment. Indeed, only
 9 Defendant’s arrest by foreign officials, at the request of U.S. authorities, stopped his
10 involvement in this unprecedented criminal enterprise.
11          That said, Defendant Kolpakov was not a top-level member in the organization.
12 He was aware of the criminal nature of the conduct and he managed other individuals, but
13 he functioned as a mid-level manager, handling a team of hackers working on particular
14 projects. Defendant did not make high-level decisions, nor was he among those who
15 engineered the scheme or collected the majority of the organization’s profits. The
16 Probation Office’s and the government’s recommendation, well below the advisory
17 range, acknowledges and incorporates this factor.
18          Defendant Kolpakov may attempt to distance himself from the astonishing losses
19 and harms caused by citing his limited role and/or the actual proceeds he received
20 personally. However, a sophisticated cybercriminal like Defendant Kolpakov should not
21 be permitted to raise disproportionality as a shield for at least three central reasons.
22          First, the asymmetry between the relatively limited investment of resources by
23 cybercriminals and the enormous harm they cause is exactly what makes cybercrime so
24 alluring. Cybercriminals like Defendant Kolpakov pose such a great threat because they
25 use their specialized skills and training to amplify the reach and impact of their criminal
26 activity. Instead of having to physically rob a thousand individual locations of a major
27 restaurant chain one-by-one, FIN7 hackers were able to deploy a single methodology to
28
     SENTENCING MEMORANDUM                                                      UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 21
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 22 of 28




 1 rob thousands of locations of multiple restaurant chains simultaneously from the comfort
 2 and safety of their keyboards in distant countries. Moreover, given the near limitless
 3 reach, FIN7 hackers would never exhaust possible targets and victims. In short, in this
 4 illicit context, the economies of scale are extremely high. Consequently, Defendant
 5 Kolpakov cannot equitably invoke disproportionality when he made a deliberate decision
 6 to leverage his technological expertise to carry out his criminal activity on a massive
 7 scale.
 8          Second, and relatedly, the asymmetrical harm caused by Defendant’s offenses
 9 were the foreseeable and intended consequences. This is not a case where a defendant
10 takes a simple action that cascades into a series of unpredictable events. To the contrary,
11 Defendant Kolpakov and his co-conspirators knew exactly what they were doing and the
12 harm that they would cause. FIN7’s methodology relied on volume – to hack and harvest
13 the maximum amount of financial data, and in turn to indiscriminately impact the
14 maximum number of individual victims. Defendant and his co-conspirators fully
15 understood the devasting harm the data breaches would cause and the large amount of
16 fraudulent purchases that would be made with the stolen payment card information.
17 Because this was the intended result of FIN7’s relentless attacks, Defendant cannot now
18 claim to be a victim of his own success in helping to accomplish this goal.
19          Third, criminal proceeds from cybercrime are almost always substantially less
20 than the harm incurred by victims. This is particularly true when hackers attempt to
21 profit from stolen payment card information. FIN7 monetized the stolen payment card
22 information by selling it in bulk sales on underground forums such as Joker Stash. As a
23 result, the proceeds that FIN7 received per stolen payment card was relatively low
24 (compared to the ensuing fraudulent purchases made using the stolen card information),
25 particularly after middlemen who facilitated the sales took their cut. Defendant
26 Kolpakov cannot reasonably contend that he is entitled to a sentencing discount because
27
28
     SENTENCING MEMORANDUM                                                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 22
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 23 of 28




 1 he received only a portion of the overall profits made by all the criminals who exploited
 2 the stolen payment card information.
 3
     B.    Defendant’s History and Characteristics
 4         Defendant Kolpakov’s history and characteristics provide mitigation and weigh in
 5 favor of a sentence below the advisory Guidelines range. The recommended sentence
 6 appropriately considers that Defendant has no prior criminal history, has employable
 7 skills and work history, and held legitimate jobs before he joined FIN7. The government
 8 further recognizes the unique challenges Defendant faced, and overcame, in his youth.
 9 However, the recommended sentence also considers the egregious misuse of his skills
10 and the fact that Defendant still poses a risk of recidivism. After Defendant is released,
11 he will be deported and likely will return to Ukraine. As the public is increasingly aware,
12 cybercrime can be a lucrative venture, and unfortunately many countries do not pursue
13 meaningful enforcement actions against hackers and cybercriminals. The influences that
14 Defendant claims induced him to join FIN7 will remain when he reenters society after
15 serving his sentence. It remains to be seen whether Defendant will resist the lure of the
16 potential rewards by again leveraging his technical expertise to commit crime.
17
     C.    The Need for the Sentence to Reflect the Seriousness of the Offenses, to
18         Promote Respect for the Law, and to Provide Just Punishment
19         These factors weigh strongly in favor of a judgment that imposes a lengthy term of
20 incarceration. Given FIN7’s notoriety, this case will be used as benchmark for sentences
21 in other cybercrime cases, in this district and elsewhere. Crimes like those committed by
22 Defendant Kolpakov pose serious threats to the viability of businesses and financial
23 institutions everywhere, as well as to the security of their customers. A seven-year
24 custodial sentence would send a message that there are harsh consequences for joining
25 and advancing a cybercriminal enterprise like FIN7.
26         The need to promote respect for laws that prohibit cybercrime is particularly high
27 given the major increase in attacks against U.S. interests that are launched by foreign
28
     SENTENCING MEMORANDUM                                                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 23
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 24 of 28




 1 actors. It is unfortunately rare that a member of a sophisticated cybercriminal
 2 organization is identified, arrested, and extradited for prosecution in the United States.
 3 Too often, international cybercriminals can conceal their identities or hide in countries in
 4 which they are beyond the reach of law enforcement. Accordingly, this case presents a
 5 rare opportunity to demonstrate that not only can law enforcement identify and arrest
 6 sophisticated cybercriminals, but also that such cybercriminals face harsh consequences
 7 for attacking U.S. businesses and consumers.
 8            Finally, no discussion of these factors would be complete without additional
 9 mention of the enormous harm that Defendant Kolpakov and his co-conspirators caused
10 to numerous victims. These victims included, at a minimum, “financial institutions,
11 merchant processers, insurance companies, retail companies, and individual
12 cardholders.” 11 PA, ¶11.k. A seven-year sentence is needed to provide just punishment
13 and to vindicate the interests of these victims.
14
     D.       The Need to Afford Adequate Deterrence to Criminal Conduct
15            High rewards coupled with a relatively modest risk of detection and an even lower
16 risk of apprehension are basic features of modern cybercrime. However, appropriately
17 severe sentences can impact the cost-benefit analysis of would-be cybercriminals.
18 Computer hackers are among the most sophisticated criminals in the world and are
19 known to closely monitor U.S. authorities’ response to cybercrime and react accordingly.
20 Achieving general deterrence in this area, therefore, appears somewhat promising. See
21 United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006) (because “economic and
22
23
24
25
     11
       It is important to note the general public bears much of the cost caused by cybercriminal enterprises. When
     businesses sustain fraud-related losses or expenses, they generally pass these costs on to the average American in the
26   form of higher prices, fees and other indirect charges. See Lydia Segal, Credit Card Fraud: A New Perspective on
     Tackling an Intransigent Problem, 16 FORDHAM J. CORP. & FIN. L. 743, 754, 775 (2011) (banks and credit card
27   companies pass on costs of fraud to consumers in the form of higher prices, banking costs, and other charges); see
     also Ronald Mann, Credit Cards and Debit Cards in the United States and Japan, 55 VAND. L. REV. 1055, 1093-
28   94 (2002) (credit card companies pass on costs of fraud to cardholders and merchants).
      SENTENCING MEMORANDUM                                                                         UNITED STATES ATTORNEY
                                                                                                   700 STEWART STREET, SUITE 5220
      United States v. Kolpakov, CR18-00159RSM - 24
                                                                                                     SEATTLE, WASHINGTON 98101
                                                                                                           (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 25 of 28




 1 fraud-based crime are more rational, cool, and calculated than sudden crimes of passion
 2 or opportunity, these crimes are prime candidates for general deterrence”).
 3         This case demonstrates that there is an acute need to impose a sentence that deters
 4 others from joining cybercriminal organizations. Criminal enterprises such as FIN7 rely
 5 on the ability to recruit technologically skilled individuals, such as Defendant Kolpakov.
 6 A meaningful sentence will put potential recruits on notice that engaging in cybercrime
 7 will subject them to significant penalties and prison sentences that are commensurate
 8 with the harm they inflict. A meaningful sentence will likewise send a message to FIN7
 9 members still engaged in the criminal enterprise. Intercepted communications between
10 these members show that they are closely watching the progression of the cases against
11 their former colleagues. It is important that they know the severe consequences they face
12 --- not just for their past crimes, but any future crimes. Giving their valued colleagues
13 significant jail time will convincingly convey, at least to some, that the cost of doing
14 business is simply too high.
15
     E.    The Need to Avoid Unwarranted Sentencing Disparity
16         Cybercrime takes many forms, and it is difficult to compare cybercriminal
17 schemes that utilize different methodologies and that impact different groups of victims.
18 For this reason, it is difficult to compare sentences imposed on defendants who
19 participated in different cybercriminal enterprises. Nevertheless, two cases from the
20 Western District of Washington provide important reference points.
21         In the first case, United States v. Schrooten, CR12-085RSM, this Court sentenced
22 a prominent hacker and payment card thief to 12 years pursuant to a Rule 11(c)(1)(C)
23 plea agreement. Although Schrooten’s carding ring was considered substantial at the
24 time, he had in his possession only 100,000 stolen payment card numbers. Of note, in the
25 Schrooten case, this Court imposed a seven-year sentence on a lower-level member of the
26 carding ring who had possession of only 86,400 stolen payment cards.
27
28
     SENTENCING MEMORANDUM                                                     UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 25
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 26 of 28




 1         In the second case, United States v. Roman Seleznev, CR11-70RAJ, the Honorable
 2 Richard A. Jones sentenced the leader of an extensive payment card trafficking ring to 27
 3 years after he was convicted at trial. Seleznev’s carding ring was substantially smaller in
 4 scope than FIN7, and he ultimately was held responsible for only 2.9 million stolen
 5 payment cards that were found in his possession. However, there were many aggravating
 6 factors in Seleznev’s case including his leadership role, the enormous amount of proceeds
 7 he received, his extensive efforts to obstruct justice, and evidence that he had stolen many
 8 more payment cards.
 9         The Schrooten and Seleznev cases involved schemes that were orders of
10 magnitude smaller than the FIN7 criminal enterprise. However, both primary defendants
11 were deserving of harsher sentences than Defendant Kolpakov because they were the
12 leaders of their respective schemes and reaped most of the illegal proceeds. Although
13 Defendant Kolpakov was an active and valued member of FIN7, he was not among the
14 top leadership tier nor the driving force behind his criminal enterprise. While he
15 supervised and managed others, he did not exercise the type or degree of authority
16 indicative of an organizational leader. Rather, Defendant served as a skilled operative
17 and middle manager within the hacking organization. Accordingly, in the government’s
18 view, a sentence of seven years appropriately balances the differences between these
19 cases and achieves a just result.
20         Furthermore, this Court recently sentenced a co-conspirator, FIN7 member Fedir
21 Hladyr, to ten years in prison in related case United States v. Hladyr, CR17-00276RSM.
22 Hladyr, also a Ukrainian national arrested while on vacation, was a high-level manager
23 and systems administrator for FIN7 responsible for providing technical guidance and for
24 setting up and maintaining a worldwide network of servers used to enable and carry out
25 cyberattacks. He likewise was recruited to Combi Security and previously had held
26 legitimate employment. Upon appearing in this district, Hladyr also entered timely guilty
27 pleas to the same charges pursuant to a similar plea agreement and otherwise is similarly
28
     SENTENCING MEMORANDUM                                                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 26
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 27 of 28




 1 situated to Defendant Kolpakov with respect to efforts to demonstrate contrition and
 2 acceptance of responsibility. 12
 3            By any metric, Defendant Kolpakov held a far inferior position within the FIN7
 4 operation. He managed and supervised a small team of hackers, with limited actual
 5 decision-making authority. While a valued and active participant, Defendant, unlike
 6 Hladyr, did not hold a key high-level position in proximity to the top-tier leaders.
 7 However, Defendant also presents aggravating factors not present in Hladyr’s case. For
 8 instance, unlike the latter, Defendant Kolpakov fought extradition, which in turn
 9 absorbed government resources and substantially delayed his transfer to U.S. custody and
10 appearance on charges in this district. That said, once extradited, Defendant immediately
11 accepted responsibility and exhibited contrition, as described in more detail in the
12 government’s prior related filing. In light of the totality of the circumstances and various
13 factors likening and distinguishing him from Hladyr, the government submits that
14 imposing a seven-year sentence appropriately balances the factors of this case and would
15 not cause an unreasonable disparity.
16            It is truly unfortunate that, despite employable skills and viable alternatives,
17 Defendant Kolpakov nevertheless elected to turn to illegal hacking activity. In making
18 that decision as well as the repeated decisions to continue along that path over the course
19 of years, Defendant placed his financial gain over the egregious and asymmetric harm he
20 helped inflict upon countless innocent victims. The United States sincerely hopes that
21 Defendant Kolpakov’s assurances and statements of contrition are sincere and that this
22
23
24
25
     12
       As set forth in the United States’ sentencing material in the related case, there was a level of leadership above
     Hladyr that likely received the lion’s share of the criminal proceeds. In recommending a ten-year sentence, the
26   United States weighed heavily the fact that Hladyr was not a top-level leader in the criminal enterprise and, as a
     result, did not make millions in profit. Although the proceeds Hladyr received were modest by Western standards,
27   they were substantial by Ukrainian standards and allowed him to afford luxuries like a European tour and visit to
     Disneyland Paris. Fittingly, it was that trip that led Hladyr’s arrest on his return route through Germany.
28
      SENTENCING MEMORANDUM                                                                         UNITED STATES ATTORNEY
                                                                                                   700 STEWART STREET, SUITE 5220
      United States v. Kolpakov, CR18-00159RSM - 27
                                                                                                     SEATTLE, WASHINGTON 98101
                                                                                                           (206) 553-7970
            Case 2:18-cr-00159-RSM Document 59 Filed 06/17/21 Page 28 of 28




 1 encounter with the U.S. criminal justice system has conveyed to him, and other current
 2 and potential hackers, to steer clear of such criminal ventures going forward.
 3
                                          V.         CONCLUSION
 4         For the reasons set forth above and in the government related filing, the United
 5 States respectfully requests that the Court impose a total sentence of 84 months as set
 6 forth above (with credit for time served in international and domestic custody), order
 7 restitution in the amount of $2,500,000 (apportioned as set forth in the presentence
 8 report), and impose the mandatory $200 special assessment.
 9         As set forth in its stipulated motion (Dkt. #53), the United States further requests
10 that the Court order Defendant to forfeit a sum of money in the amount of $75,000 and
11 various digital devices.
12         DATED this 17th day of June, 2021.
13
14                                                        Respectfully submitted,
15                                                        TESSA M. GORMAN
16                                                        Acting United States Attorney
17                                                        /s/ Steven Masada
18                                                        STEVEN MASADA
                                                          FRANCIS FRANZE-NAKAMURA
19                                                        Assistant United States Attorneys
20                                                        United States Attorney’s Office
                                                          700 Stewart Street, Suite 5220
21                                                        Seattle, Washington 98101-1271
22                                                        Telephone: 206.553.7970
                                                          Fax: 206.553.4440
23
24                                                        ANTHONY TEELUCKSINGH
                                                          Senior Trial Attorney
25                                                        Computer Crime and Intellectual
26                                                        Property Section, U.S. Department of
                                                          Justice
27
28
     SENTENCING MEMORANDUM                                                           UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET, SUITE 5220
     United States v. Kolpakov, CR18-00159RSM - 28
                                                                                      SEATTLE, WASHINGTON 98101
                                                                                            (206) 553-7970
